2013 UT App 108
_________________________________________________________

               THE UTAH COURT OF APPEALS

        STATE OF UTAH, IN THE INTEREST OF R.T. AND B.T.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.
                     __________________

                               R.T.,
                            Appellant,
                                v.
                          STATE OF UTAH,
                             Appellee.

                       Per Curiam Decision
                         No. 20120877‐CA
                        Filed April 25, 2013

          Second District Juvenile, Ogden Department
               The Honorable Sherene T. Dillon
                           No. 1055179

             Gary W. Barr, Attorney for Appellant
 John E. Swallow and John M. Peterson, Attorneys for Appellee
               Martha Pierce, Guardian ad Litem

            Before JUDGES ORME, MCHUGH, and ROTH.



PER CURIAM:

¶1    R.T. (Father) appeals the juvenile court’s termination of his
parental rights in his children R.T. and B.T. We affirm.

¶2     Father asserts that termination of his parental rights was not
warranted because there was insufficient evidence to establish that
termination was in the children’s best interests. A juvenile court’s
findings of fact will not be overturned unless they are clearly
erroneous. In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding
                         In re R.T. and B.T.


of fact is clearly erroneous only when, in light of the evidence
supporting the finding, it is against the clear weight of the evi‐
dence. Id. In reviewing a juvenile court’s order, this court “will not
disturb the juvenile court’s findings and conclusions unless the
evidence clearly preponderates against the findings as made or the
court has abused its discretion.” In re R.A.J., 1999 UT App 329, ¶ 6,
991 P.2d 1118. “When a foundation for the [juvenile] court’s
decision exists in the evidence, an appellate court may not engage
in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12, 171
P.3d 435.

¶3     Father argues that the juvenile court failed to fully consider
his present parenting ability, elevated the importance of innocuous
events, and failed to give credence to his family’s testimony in his
support. Father attempts to present himself in a favorable light but
ignores the weight of the evidence in support of the juvenile court’s
findings. For example, although Father argues that the juvenile
court placed undue importance on events that “substantially
preceded” this case, the past events show an entrenched pattern of
conduct that puts the children at risk because of Father’s ongoing
anger management problem.

¶4     Father also contends that the juvenile court did not “fully
consider” his present capacity to parent. He notes that he had
completed some classes, had attended anger management sessions,
and had sporadically held a job. The record shows that the juvenile
court did consider these facts, however, and drew the conclusion
that Father was resistant to change and had failed to internalize the
lessons from the various classes and therapy sessions that he
attended. Furthermore, Father had been unemployed for the
duration of this case and had not provided any support for the
children. In essence, Father seeks to have this court reweigh the
evidence before the juvenile court. Because there is a foundation in




20120877‐CA                       2                2013 UT App 108
                          In re R.T. and B.T.


the evidence to support the juvenile court’s decision, we cannot do
so.1 See id.

¶5     Father next asserts that testimony that he fit the profile of a
domestic violence perpetrator was admitted in error. This was not
preserved by a specific objection in the juvenile court. Father did
not object to the direct testimony of the supervisor’s observations
of the visit and her conclusions drawn from those observations.
Rather, he objected later when the witness was asked to opine from
hypotheticals. Absent a timely and specific objection, this issue is
not properly before this court. See In re A.K., 2012 UT App 232,
¶ 22, 285 P.3d 722.

¶6     Father’s evidentiary challenges primarily attack the juvenile
court’s findings of grounds to terminate parental rights under Utah
Code section 78A‐6‐507, but he does not assert that there was
insufficient evidence to find that he was unfit as a parent. Rather,
he argues that even if the juvenile court could find grounds to
terminate, the evidence was insufficient to find that termination
was in the children’s best interests. We disagree.

¶7      To warrant termination of parental rights, a parent must be
found to be below a minimum level of fitness and the termination
must be in the children’s best interests. In re R.A.J., 1999 UT App
329, ¶ 7, 991 P.2d 1118. Although these two separate findings must
be made, “evidence of unfitness may be probative of both factors
of the termination analysis.” In re J.D., 2011 UT App 184, ¶ 12, 257
P.3d 1062. There was sufficient evidence in the record to support
that termination was in the children’s best interests. Father had a
history of violence and anger issues, had failed to internalize the
lessons from classes and therapy, and had failed to recognize the



1. The juvenile court is in the best position to assess credibility and
weigh conflicting testimony. See In re L.M., 2001 UT App 314,
¶¶ 10–12, 37 P.3d 1188. Accordingly, this court will generally not
disturb credibility determinations.




20120877‐CA                       3                 2013 UT App 108
                         In re R.T. and B.T.


detrimental effects of his conduct on his children. Additionally, the
children were in a safe, stable placement where they were thriving.
They were well integrated into the family. The placement would
lead to adoption if the children became available. Accordingly, the
evidence was sufficient to find that termination was in the chil‐
dren’s best interests.

¶8     Affirmed.2




2. Father raises other issues in his petition. We consider them to be
without merit and decline to address them. See State v. Carter, 776
P.2d 886, 888 (Utah 1989) (“[T]his court need not analyze and
address in writing each and every argument, issue, or claim raised
and properly before us on appeal.”).




20120877‐CA                      4                2013 UT App 108